Citation Nr: 1209941	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served in the Air National Guard with periods of active duty from January 2004 to April 2004 and June 2005 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  

In May 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his narcolepsy was aggravated by, or manifested during, his service in Southwest Asia.  He asserts that he had no problems with narcolepsy prior to his deployment to Qatar but that due to the stress during this deployment he developed a constant dull headache which he now associates as a symptom of the narcolepsy.  He further asserts that he felt the stress of his first overseas deployment on the flight to Qatar during which he vomited.  He acknowledges that he was not diagnosed with narcolepsy until after service in January 2007.

His DD Form 214 shows that he served in Qatar in support of Operation Enduring Freedom during his second period of active duty.

His January 2003 service enlistment examination reflects no history of narcolepsy.  A July 2005 post-deployment health assessment report reflects that he served in Qatar from June 30, 2005, to July 16, 2005, in support of Operation Enduring Freedom, that he denied having headaches or feeling tired after sleeping, that he did not feel that he was in great danger of being killed during the deployment, that he was not interested in receiving help for a stress or emotional problem, that he was in excellent health, and that he did not develop any medical problems during the deployment.  No referral for further evaluation was indicated.

Post service, private medical records show that he was referred to a sleep disorders center in December 2006 for complaints of excessive sleepiness and never feeling rested.  There, Dr. Z. provided a diagnosis of obstructive sleep apnea versus narcolepsy and scheduled him for sleep studies.  In January 2007, following the sleep studies, Dr. Z. provided a diagnosis of narcolepsy with a history of cataplexy.

In a February 2009 VA neurology note, Dr. B. stated that the Veteran has a history of narcolepsy with cataplexy and had symptoms relating back to his high school years but the stress of service could certainly increase his symptoms as well as exacerbate his cataplectic attacks.

In July 2009, the Veteran submitted statements from his parents indicating that he was an active child and had no sleep problems prior to his deployment to Qatar.

A May 2010 letter from Dr. Z. reflects that he suspects that the Veteran may have had narcolepsy in his teen years.  Dr. Z. acknowledges, however, that he has no way of confirming this suspicion.

In June 2010, the Veteran submitted a printout from MedlinePlus on narcolepsy which states that anxiety does not cause narcolepsy.

As the record is unclear as to whether the Veteran's narcolepsy preexisted service or was aggravated by or as a result of service, the RO should afford him a VA examination to obtain a medical opinion on these matters.

Lastly, the record shows that the Veteran receives treatment at the Des Moines VA Medical Center (VAMC).  The record contains treatment notes through January 2011.  The RO should obtain updated treatment notes.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disability on appeal from the Des Moines VAMC since February 2011.  

2.  Thereafter, schedule the Veteran for a VA neurologic examination to determine the nature, extent, and etiology of his narcolepsy.

The examiner should provide an opinion on whether it is at least as likely as not that the Veteran's narcolepsy had its onset in service or is otherwise etiologically related to service.  In rendering this opinion, the examiner should consider the July 2005 post-deployment health assessment report, February 2009 VA treatment note by Dr. B., May 2010 letter from Dr. Z, and the printout from MedlinePlus.

The examiner should also provide an opinion on: 

a.  Whether there is evidence (obvious or manifest) which demonstrates that the Veteran's narcolepsy (i) existed prior to service and (ii) was not aggravated during or as a result of such service.  A condition which preexisted service will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is a specific finding that the increase was due to the natural progress of the disease. 

b.  If the examiner finds that the Veteran's narcolepsy was aggravated during or as a result of service, the examiner should explain (i) whether a specific in-service activity or activities aggravated the disorder beyond the natural progress of the disease; and (ii) the extent of the increase in symptoms or disease process attributable to the aggravation. 

The examiner should provide a complete rationale for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

